By the court.

It is a general rule of practice in our courts, to allow the prevailing party in a cause his costs. This rule is not founded upon any express legislative enactment ; but our statutes contain several provisions explaining, or limiting the application of it under certain circumstances. Some of these provisions were intended *282to/discourage vexatious suits. Others have been adopted for the purpose of restraining litigant parties to certain jurisdictions in particular cases ; or are merely explanatory of the application of the rule.
Thus there are provisions, in relation to the application of the rule, in certain cases of appeals from judgment of justices of the peace in the statute of June 30, 1818, sec. 2; 2 N. H. Laws 22; in the case of appeals from the judgment of the court of common pleas in certain cases, in the statute of December 21, 1824, sects. 2 and 4; 2 N. H. Laws, 38 ; in cases of appeals from the determination of commissioners on insolvent estates, in the statute of July 2, 1822, 2 N. H. Laws 145; and in cases of appeals from the decision of judges of probate in the statute of July 2, 1822, 2 N. H. Laws 169; 2 N. H. Rep. 409, Drury v. Leland.
There are also provisions in our statutes which must be considered as exceptions to the general rule.
I. It. is enacted by the statute of 1825, cap. 41, sec. 8, 3 N. H. Laws 65, that in all actions of the case for slanderous words, all actions for malicious prosecutions, and all actions of assault and battery, and for imprisonment, prosecuted in any of the courts of record in this state, if the, damages'be assessed under $6, the plaintiff shall recover no more costs than the amount of the damages assessed. 1 Mass. Rep. 49.
II. It is provided by the statute of June 29, 1819, 2 N. H. Laws, 99, that when several judgments are rendered on the same contract, against several persons at the same term, the court may allow such, or so many bills of costs, as shall be thought just and equitable.
III. The last mentioned statute also provides that the courts, in all actions triable before them, shall be authorised to limit and allow such bills of costs as law and justice shall require. 3 N. H. Rep. 313, Denniston v. Perkins.
IV. The statute of February 9, 1791, sect. 21, 1 N. H. Laws, 106, enacts, that where any person shall commence *283an action on any judgment with intent to hafrass the defendant and increase the cost, judgment for costs shall not be rendered in favor of the plaintiff.
V. It is further provided in the eighth section of the said statute of 1825, 3 N. H. Laws, 65, that in all actions of trespass, quare clausura fregit, where the title of real estate is not in question, if the damages found do not amount to $6, the court may allow only such sum in costs as they shall think proper, not exceeding the damages assessed.
VI. The said statute of 1825, contains a further provision, that in all actions commenced at the court of common pleas, except actions of the case for slanderous words, actions of assault and battery, for imprisonment, and malicious prosecution, and trespass, quare clausum fre-git, if it shall appear to the justices of said court, &c. that the plaintiff or plaintiffs had no reasonable expectation of recovering more than six dollars damages, in such case the justices of said court may limit the plaintiff or plaintiffs in their costs to such sums as they may think just and reasonable, all circumstances duly considered.
The question to be decided in this cause, arises upon tins last provision in the statute, and depends upon the answer which is to be given to this question. Had the plaintiffs no reasonable expectation of recovering more than six dollars damages ?
Under what circumstances a plaintiff may be considered as having hacl a reasonable expectation of recovering larger damages than he may have actually recovered, it is unnecessary to determine in this case, because we are clear that these plaintiffs could have liad no such expectations. It is conceived that the reasonable expectation intended by the statute must be an expectation founded upon a view of the supposed facts, and not of the law. 2 Mass. Rep. 371, and 462.
In this case, the plaintiffs put the logs mentioned in their declaration into Connecticut river, under such cir* *284cumstances that all the logs except one xyere clearly forfeited ; and in point of law, they were entitled to recover for one log only, which is found to have been of the value of £2, only. We are clearly of opinion that in such a ease there could have been no reasonable expectation, within the intent of the statute, of recovering any greater damages than the sum found by the jury, and the costs must be limited.